PER CURIAM.
The petitioner seeks herein for a review and annulment of an order of the superior court of Mono county, made May 13, 1892, striking from the files, and canceling of record, a certain document, purporting to be a judgment in the action of Broder v. Conklin, then pending in said court. The application for the writ was filed in this court September 2, 1892, and upon the return thereto it appeared that the petitioner herein took an appeal to this court from the same order on the eleventh day of July, 1892. That appeal having been heard and determined at the instance of the appellant (98 Cal. 360, 33 Pac. 211), it is evident that the grounds upon which he is entitled to ask for the writ of review do not exist, and the application therefor is denied.